DETAILED ACTION
	Applicant’s response, filed 13 April 2021 has been entered.
	Claim(s) 2-6, and 8-11 are currently pending. 
	The objection(s) to the specification have been withdrawn in light of the amendment(s) to the specification contained in Applicant’s response. 
The objection(s) to claim(s) 6 and 9 have been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	
	Rejections of claim(s) 2-6 and 8-11 under 35 U.S.C. §112(b) have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 2 under 35 U.S.C. §112(d) has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 2-4 under 35 U.S.C. §102 has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 9 and 10 under 35 U.S.C. §103 has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
The term "an increased distance from the next path turn" (emphasis added by Examiner) in claim 10 is a relative term which renders the claim indefinite.  The term "an increased distance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim fails to make clear what the “increased distance” has increased has increased in relation to, such that one of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Allowable Subject Matter
Claim 2-6, 8-9, and 11 are allowed.
Dix et al. (US 2017/0357262) appears to be the closest prior art. 
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following claim amendment is drafted by the examiner; based on Applicant’s Figures 15 and 16, equation (13) and paragraphs [0061] through [0063] of Applicant’s specification (as amended); is considered to overcome the rejection of claim 10 under 35 U.S.C. 112(b) set forth in this office action, and is presented to applicant for consideration: 
Claim 10 (Currently Amended) The mobile machine of claim 9, the controller further configured to: begin decreasing the current machine velocity at a , and begin decreasing the current machine velocity at a decreased distance from the next path turn for a designated velocity less than the maximum designated velocity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669

/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669